Suit by plaintiff in error against defendant in error for negligently killing a horse. Plaintiff recovered a judgment for $87.50, from which he appeals.
All the witnesses who testified as to the value of the horse placed his market value at $125, and the recovery should have been for that amount. The witnesses testified that they had not sold or knew of any one selling a horse of the age, size, and description of the one in controversy; but several of them stated that they had been raising, buying, and selling horses in Dallas county for a number of years, and knew the market value of horses, and that the horse was worth $125. The witnesses qualified themselves to testify as to the market value of horses; and that they, in effect, testified that they had not sold or knew of any horse of this exact description being sold does not disqualify them to testify as to the market value.
There was no evidence tending to show that the value of the horse was less than $125, and the jury were not warranted in finding a less sum.
The judgment will be reformed and here rendered for plaintiff in error for the sum of $125.